DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,124,344 in view of Japanese Document No. 2010-26969 to Hirai.  Claims 1-14 of U.S. Patent No. 11,124,344 contain every element claims 1-15 of the instant application, especially the first and seventh sealing portions each being arrange on an edge of the steam-releasing pouch in a widthwise direction (claim 14), which encompasses the structure of the recitation that the first and seventh sealing portions are continuous with the folding line in the instant application.  However, it is uncertain in U.S. Patent No. 11,124,344 if the sealing portion inclined toward the folding line, the sealing portion recessed away from the folding line, and the sealing portion inclined away from the folding line are not continuous with the folding line.  Hirai teaches that it is known in the art to make a sealing portion (4 or 5) inclined toward a folding line (2a), a sealing portion (3) recessed away from the folding line, and a sealing portion (4 or 5) inclined away from the folding line not continuous with the folding line in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art to make the sealing portion inclined toward the folding line, the sealing portion recessed away from the fold line, and the sealing portion recessed away from the folding line not continuous with the folding line in the claimed pouch of U.S. Patent No. 11,124,344, as in Hirai, in order to accommodate plural vent holes in the steam-releasing sealing portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Document No. 2010-36969 to Hirai.
Regarding claim 1, Hirai discloses steam-releasing pouch comprising: two laminated sheets (1, 2; Fig. 7) forming an accommodation compartment that accommodates a content (Figs. 1(a), 1(b)); a sealing portion (8, 9) that seals the two laminated sheets to form an opening (11) that opens part of the accommodation compartment; and a steam-releasing sealing portion formed in the sealing portion to open as pressure of the accommodation compartment increases in a state in which the opening is sealed (machine translation paragraph [0019]).  Hirai discloses the laminated sheets (1, 2; Fig. 7) comprise a gas barrier film (21), an intermediate layer (22), and a sealant layer (23), which meets the structure implied by the recitation “the steam-releasing sealing portion includes a first sealant layer having at least a first base layer that faces the accommodation compartment and a second base layer laminated with the first base layer and a second sealant layer having at least a third base layer that faces the accommodation compartment and a fourth base layer laminated with the third base layer, the first base layer and the third base layer are joined together”.  Hirai discloses the steam-releasing sealing portion is arranged in a projection (2a, 2b), which is formed by folding one of the two laminated sheets, the projection includes a folding line (10) that extends along a peak of the projection (paragraph [0019]; Figs. 1-6), the steam-releasing sealing portion includes a first sealing portion, a third sealing portion, a fourth sealing portion, a fifth sealing portion, and a seventh sealing portion, the first sealing portion (portion of left pattern seal portion 4 adjacent to side seal portion 8; Fig. 1) is arranged on one edge of the steam-releasing pouch in a widthwise direction, and continuous with the folding line (Fig. 1), the third sealing portion (4) is inclined toward the folding line from a one side toward the other side of the steam-releasing pouch in the widthwise direction, and not continuous with the folding line (Fig. 1), the fourth sealing portion (3) is continuous with the third sealing portion, recessed away from the folding line (Fig. 1), and not continuous with the folding line, the fifth sealing portion (5) is continuous with the fourth sealing portion, inclined away from the folding line from the one side toward the other side of the steam-releasing pouch in the widthwise direction, and not continuous with the folding line (Fig. 1), and the seventh sealing portion (portion of right pattern seal portion 5 adjacent to side seal portion 8; Fig. 1) is arranged on the other edge of the steam-releasing pouch in the widthwise direction, and continuous with the folding line (Fig. 1).
Regarding claim 2, Hirai discloses the laminated sheets (1, 2; Fig. 7) comprise a gas barrier film (21), an intermediate layer (22), and a sealant layer (23), which meets the structure implied by the recitation “the first base layer and the second base layer have different inner structures, the third base layer and the fourth base layer have different inner structures, and the first base layer and the third abase layer have the same inner structure.”
Regarding claim 4, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the second base layer has a thickness that is less than or equal to 95% of a thickness of the first sealant layer.”
Regarding claim 5, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the second base layer has a thickness that is less than or equal to 92% of the thickness of the first sealant layer.”
Regarding claim 6, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the second base layer has a thickness that is greater than or equal to 50% of the thickness of the first sealant layer.”
Regarding claim 7, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the second base layer has a thickness that is greater than or equal to 58% of the thickness of the first sealant layer.”
Regarding claim 8, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the first base layer has a thickness that is less than or equal to 50% of the thickness of the first sealant layer.”
Regarding claim 9, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the first base layer has a thickness that is less than or equal to 50% of the thickness of the first sealant layer.”
Regarding claim 10, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the first base layer has a thickness that is greater than or equal to 5% of the thickness of the first sealant layer.”
Regarding claim 11, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the first base layer has a thickness that is greater than or equal to 8% of the thickness of the first sealant layer.”
Regarding claim 12, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the first base layer has a thickness that is within a range of 5% to 100% in percentage relative to a thickness of the second base layer.”
Regarding claim 13, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the first base layer has a thickness that is within a range of 9% to 71% in percentage relative to a thickness of the second base layer.”
Regarding claim 14, Hirai discloses the two sheets include a pouch body that forms a main part of the accommodation compartment, as discussed above, which meets the structure implied by the functional recitation “wherein the projection is configured to pop out of the pouch body.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2010-36969 to Hirai and Japanese Document No. 2001-270569 to Shibazaki et al. (hereafter Shibazaki).
Regarding claim 15, Hirai discloses the claimed invention, as discussed above, except for the steam-releasing portion including a second sealing portion and a sixth sealing portion, the second sealing portion is continuous with the first sealing portion and the third sealing portion, and extends in parallel with the folding line, and the sixth sealing portion is continuous with the fifth sealing portion and the seventh sealing portion, and extends in parallel with the folding line.  Shibazaki teaches that it is known in the art to provide a steam-releasing portion (7) a second sealing portion (16) and a sixth sealing portion (16), the second sealing portion is continuous with a first sealing portion (6) and a third sealing portion (18; Fig. 3), and extends in parallel with a folding line (Fig. 1), and the sixth sealing portion (16) is continuous with a fifth sealing portion (17; Fig. 3) and a seventh sealing portion (Fig. 1), and extends in parallel with the folding line (Fig. 1) in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second sealing portion and a sixth sealing portion, wherein the second sealing portion is continuous with the first sealing portion and the third sealing portion, and extends in parallel with the folding line, and the sixth sealing portion is continuous with the fifth sealing portion and the seventh sealing portion, and extends in parallel with the folding line in the steam-releasing portion of the Hirai pouch, as in Shibazaki, in order to prevent ends of the steam-releasing portion from bulging.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734